The opinion of the court was delivered by
Beasley, Chief Justice.
The relator in this case claims to hold the office of superintendent of streets and sewers in the city of Paterson, on the ground that the respondent’s title-■is invalid, as he acquired it by force of an unconstitutional statute. The statute referred to is entitled “An act concerning the government of certain cities in this state and constituting a municipal board of public works and other officers *12therein, and defining the powers and duties of such boards •and relating to the municipal affairs and departments of such •cities placed under the control and management of such board -and providing for the maintenance of said board.”
The act thus disputed we are of opinion is constitutional •and valid, the reasons for such conclusions being the same as those given in Matkeson v. Caminade and Owens v. Fury, of the present term.